*448Opinion op the Court by
Judge Nunn
— Eeversing.-'
Appellant brought this action to recover for the loss of the services of his son, Phythian Wells, until he. arrived at the age of twenty-one years. The facts with reference to the injury of the boy are stated in an. opinion this day delivered in the case of Phythian. Wells, &c. v. Kentucky Distilleries & Warehouse Co., &c. The lower court sustained a demurrer to the plaintiff’s petition, but no reasons why this was done are stated in the order. Counsel for appellees say that it was because it was not alleged in the petition that William Morris had authority from appellee to direct or permit Phythian Wells, the son, to assist in washing the tub. This allegation was unnecessary. The petition was good without it. (See the case above referred to.)
The judgment is reversed, and case remanded for further proceedings consistent herewith.